Case 4:18-cv-00033-RAJ-DEM Document 154 Filed 04/27/20 Page 1 of 7 PageID# 15497



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division


  HERBERT H. MULLINEX, JR.,

  and

  PATRICIA E. MULLINEX

                 Plaintiffs,

  v.                                                         CIVIL ACTION NO. 4:18-cv-33



  JOHN CRANE, INC., et al.,

                 Defendants.

                               MEMORANDUM OPINION AND ORDER

          Before the Court is John Crane, Inc.’s (“JCI”) Motion to Dismiss Plaintiffs’ Maritime

  Law Claims. ECF Nos. 124–125. For the following reasons, Defendants’ Motion to Dismiss is

  DENIED. The Court finds that admiralty jurisdiction arises out of the allegations presented in

  this case.

                         I. FACTUAL AND PROCEDURAL HISTORY

          Plaintiff Herbert H. Mullinex (“Mr. Mullinex”) was a Machinist Mate in the United

  States Navy from May 20, 1969 to February 28, 1989. ECF No. 1-4 at ¶ 5. Mr. Mullinex worked

  aboard several different ships, which docked in Norfolk, Virginia and in other locations around

  the world. Id. at ¶ 12. Mr. Mullinex’s duties included shipbuilding and repair and Plaintiffs

  allege that he was exposed to asbestos during his naval service, which led him to contract

  malignant mesothelioma in 2016. Id. Plaintiffs do not allege that this exposure occurred on the

  high seas, necessarily limiting Mr. Mullinex’s actionable asbestos exposure to times when his

                                                1
Case 4:18-cv-00033-RAJ-DEM Document 154 Filed 04/27/20 Page 2 of 7 PageID# 15498



  ship was docked on navigable waters or in the shipyard. Id. Plaintiffs filed their initial lawsuit in

  the Circuit Court for the City of Newport News on November 14, 2016 alleging that JCI failed to

  warn Mr. Mullinex about the dangers of its products that contain asbestos. See generally ECF

  No. 1-4 (attaching Plaintiffs’ Amended Complaint). JCI removed the lawsuit to federal court on

  March 23, 2018, asserting the government contractor defense pursuant to 28 U.S.C. § 1442(a)(1).

  See generally ECF No. 1 (stating the grounds for removal).

         On January 23, 2020, JCI filed its Motion to Dismiss Plaintiffs’ Maritime Law Claims.

  ECF Nos. 124–125. On February 6, 2020, Plaintiffs filed their response to JCI’s Motion to

  Dismiss. ECF No. 130. On February 12, 2020, JCI filed its reply to Plaintiffs’ response. ECF No.

  133. Accordingly, JCI’s Motion to Dismiss Plaintiffs’ Maritime Law Claims has been fully

  briefed and the matter is ripe for disposition.

                                       II. LEGAL STANDARD

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) is appropriate when

  the court in which a claim is filed does not have subject matter jurisdiction over the claim. FED.

  R. CIV. P. 12(b)(1). “If the court determines at any time that it lacks subject-matter jurisdiction,

  the court must dismiss the action.” FED. R. CIV. P. 12(h)(3). “The burden of proving subject

  matter jurisdiction on a motion to dismiss is on the party asserting jurisdiction.” Adams v. Bain,

  697 F.2d 1213, 1219 (4th Cir. 1982).

                                           III. DISCUSSION

         Plaintiffs’ Amended Complaint asserts claims “arising under the law of Virginia and

  within the admiralty and maritime jurisdiction…of 28 U.S.C. § 1333(1) and 46 U.S.C. § 30101

  and the general admiralty and maritime law of the United States.” ECF No. 1-4 ¶ 7. JCI does not

  seek to dismiss any particular claim in the Amended Complaint and concedes that that this Court



                                                    2
Case 4:18-cv-00033-RAJ-DEM Document 154 Filed 04/27/20 Page 3 of 7 PageID# 15499



  has jurisdiction over Plaintiffs’ claims, but argues that the absence of admiralty jurisdiction

  requires the application of Virginia law. See ECF No. 125; see also ECF No. 133 at 3 fn. 2

  (noting that JCI’s Motion to Dismiss “has no impact on the Court’s jurisdiction to otherwise

  resolve this case”). Plaintiffs oppose the exclusive application of Virginia law, focusing on facts

  that show Mr. Mullinex’s asbestos exposure occurred onboard ships in navigable waters to

  support their contention that this case implicates admiralty jurisdiction. See ECF No. 130. In

  addition to their generalized dispute on the existence of admiralty jurisdiction, the parties also

  disagree on the proper legal standard for determining the existence of admiralty jurisdiction.

  Compare ECF No. 130 (“[t]he Fourth Circuit…has abandoned [the Oman] multifactor test”) with

  ECF No. 133 (“the binding precedent established in Oman [dictates] that asbestos work has no

  traditional maritime function”). Accordingly, the Court will state the proper legal standard for

  the existence of admiralty jurisdiction and apply that standard to determine whether admiralty

  jurisdiction exists in the instant case.

          A federal court’s authority to hear cases in admiralty flows from the Constitution, which

  extends judicial power to “all Cases of admiralty and maritime jurisdiction.” U.S. CONST., Art.

  III, § 2. Congress has given federal district courts original jurisdiction…of…[a]ny civil case of

  admiralty or maritime jurisdiction. 28 U.S.C. § 1333(1). After considerable evolution, the

  Supreme Court synthesized the doctrine for invoking admiralty jurisdiction in Sisson v. Ruby,

  497 U.S. 358 (1990) and Grubart v. Great Lakes Dredge & Dock Co., 513 U.S. 527 (1995). A

  party seeking to invoke federal admiralty jurisdiction under 28 U.S.C. 1333(1) must satisfy the

  location and connection tests. Grubart, 513 U.S. at 534. A court applying the location test must

  determine whether the tort occurred on navigable water or whether injury suffered on land was

  caused by a vessel on navigable water. Id. The connection test requires a court to address two



                                                  3
Case 4:18-cv-00033-RAJ-DEM Document 154 Filed 04/27/20 Page 4 of 7 PageID# 15500



  issues: (1) the general features of the type of incident involved to determine whether the incident

  has a potentially disruptive impact on maritime commerce; and (2) whether the general character

  of the activity giving rise to the incident shows a substantial relationship to traditional maritime

  activity. Id.

  A. The Location Test

          Mr. Mullinex was exposed to asbestos on navigable waters aboard several ships during

  his service in the Navy. ECF No. 1-4 at ¶ 12; see also Dumas v. ABB Group, Inc., 46 F. Supp. 3d

  477 (D. Del. 2014) (“the locality test is met because the vast majority of Plaintiff’s alleged

  asbestos exposure occurred on vessels on navigable waters—regardless of whether the exposure

  was aboard ships at sea or docked at various shipyards”). Accordingly, the Court finds that the

  location test is easily satisfied.

  B. The Connection Test

          JCI contends that the claims against it cannot satisfy the connection test. In support of its

  argument, JCI compares the Plaintiffs’ allegations to the allegations lacking admiralty

  jurisdiction in Gilstrap v. Huntington Ingalls, Inc., No. 4:19cv68, ECF No. 19 (E.D. Va. Dec. 9,

  2019). For the following reasons, the Court finds that the connection test is satisfied.

  Additionally, the Court finds that the factual allegations advanced by Plaintiffs are

  distinguishable from the allegations propounded by the plaintiffs in Gilstrap.

          1. Disruptive Impact on Maritime Commerce

          The first prong of the connection test requires a court to examine the potential effects, not

  the particular facts of the incident in order to determine whether the general features of the

  incident were likely to disrupt commercial activity. Grubart, 513 U.S. at 538 citing Sisson, 497

  U.S. at 363; Foremost Ins. Co. v. Richardson, 457 U.S. 668 (1982); Exec. Jet Aviation, Inc. v.



                                                   4
Case 4:18-cv-00033-RAJ-DEM Document 154 Filed 04/27/20 Page 5 of 7 PageID# 15501



  City of Cleveland, 409 U.S. 493 (1972). After Sisson, the incident at issue should be described at

  an intermediate level of possible generality. Grubart, 513 U.S. at 539.

          Here, the incident at issue is properly described as “one of ‘injury to workers on Navy

  ships on navigable waters allegedly caused by defective parts’ or ‘exposure to allegedly

  defective products on or around Navy ships on navigable waters.’” Dumas, 46 F. Supp. 3d at 483

  citing Cabasug v. Crane Co., 956 F. Supp. 2d 1178, 1188–89 (D. Haw. 2013); Connor v. Alfa

  Laval, Inc., 799 F. Supp. 2d 455, 467 (E.D. Pa. 2011) (concluding that exposure to asbestos-

  containing products creates unsafe working conditions that could lead to labor shortages, thus

  disrupting the Navy’s ability to protect commercial ships); see ECF No. 1-4 at ¶ 11(f)

  (“[JCI]…sold and/or supplied…to the Plaintiff and/or Plaintiff’s employer, asbestos-containing

  products”). Clearly, the sale of defective parts causing injury on Navy ships on navigable waters

  is likely to disrupt commercial activity. Therefore, the first prong of the connection test is

  satisfied.

          2. Substantial Relationship to Traditional Maritime Activity

          JCI uses portions of the Gilstrap opinion denying admiralty jurisdiction to contend that

  because “asbestos work has no traditional maritime function…[n]or is asbestos work a uniquely

  maritime issue or activity” that “maritime jurisdiction does not extend to asbestos claims brought

  by Navy sailors.” ECF No. 125 at 3–5. This reading of Gilstrap is overly broad.

          In applying the second prong of the connection test, a court asks “whether a tortfeasor’s

  activity…on navigable waters is so closely related to activity traditionally subject to admiralty

  law that the reasons for applying special admiralty rules would apply in the suit at hand.” Id. at

  539–40. Hypergeneralizations of the tortfeasor’s activity so as to eliminate a hint of maritime

  connection should not be used as a vehicle for eliminating admiralty jurisdiction. Id. at 541–42.



                                                  5
Case 4:18-cv-00033-RAJ-DEM Document 154 Filed 04/27/20 Page 6 of 7 PageID# 15502



  The Supreme Court disapproves of multifactor tests in determining whether there is a substantial

  relationship to maritime activity. Id. at 544 (disapproving of the factors articulated in Kelly v.

  Smith, 485 F.2d 520, 525 (5th Cir. 1973)); see also Sisson, 497 U.S. at 365 n. 4 (discussing the

  Fourth Circuit’s application of the Kelly factors in Oman v. Johns-Manville Corp., 764 F.2d 224

  (4th Cir. 1985)). 1 Additionally, the Supreme Court has determined that not “every tort involving

  a vessel on navigable waters falls within the scope of admiralty jurisdiction no matter what, [but]

  ordinarily that will be so.” Grubart, 513 U.S. at 543.

           In this case, JCI is accused of selling the Navy asbestos-containing products, which led to

  Mr. Mullinex’s exposure to asbestos on navigable waters and subsequent development of

  mesothelioma. The record demonstrates that much of Mr. Mullinex’s work in the Navy

  “involved replacing asbestos gaskets and packing.” See e.g. ECF No. 1-4 at ¶ 11(f) (alleging that

  JCI sold the Navy “asbestos-containing gasket materials”). Gaskets are essential for the proper

  functioning of ships and made for that purpose. Connor, 799 F. Supp. 2d at 469 citing John

  Crane, Inc. v. Jones, 650 S.E.2d 851, 855 (Va. 2007) (holding the instant prong of the

  connection test to be satisfied when the defendant’s products were produced and advertised for

  the marine industry). Further, the repairs that led to Mr. Mullinex’s alleged exposure to JCI’s

  asbestos-containing gaskets occurred on navigable waters. See ECF No. 1-4 at ¶ 12. Because JCI

  is accused of selling asbestos-containing gaskets to the Navy and Mr. Mullinex was exposed to

  those products while aboard ships on navigable waters, JCI’s alleged conduct has a substantial

  relationship to maritime activity.




  1
    In Oman, the Fourth Circuit stated “a thorough analysis of the nexus requirement should include a consideration
  of at least [the Kelly factors].” 764 F.2d 224, 230 (4th Cir. 1985). The Supreme Court expressly rejected the Kelly
  factors in Grubart v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 548 (1995) (“rejecting…the call to adopt a
  multifactor test for admiralty jurisdiction for the benefit of land-based parties to a tort action”).

                                                            6
Case 4:18-cv-00033-RAJ-DEM Document 154 Filed 04/27/20 Page 7 of 7 PageID# 15503



         In seeking to avoid admiralty jurisdiction, JCI hypergeneralizes its alleged conduct at

  issue by framing it as “asbestos work,” necessarily omitting two key details: (1) JCI sold

  gaskets—a product necessary for naval operations—specifically to the Navy; and (2) Mr.

  Mullinex was allegedly exposed to the asbestos in the gaskets aboard naval vessels on navigable

  waters. ECF No. 1-4 at ¶¶ 11(f), 12. While it is true that “asbestos work” in general is not

  inherently related to the traditional application of admiralty law, the sale of an asbestos-

  containing product geared toward the proper functioning of Navy ships places the Plaintiffs’

  allegations squarely in a context that interests admiralty law. Additionally, the plaintiff in

  Gilstrap is alleged to have been exposed to asbestos at a shipyard while the ship he was working

  on was under construction. Gilstrap, No. 4:19cv68, ECF No. 19 at 2–3 (E.D. Va. Dec. 9, 2019).

  Exclusively land-based asbestos exposure like the exposure alleged in Gilstrap cannot satisfy the

  Sisson test. Connor, 799 F. Supp. 2d at 467 (“the…test is not satisfied if the exposure alleged

  occurred exclusively on land”). In contrast, Mr. Mullinex’s alleged exposure to JCI’s asbestos-

  containing products came in part “on [] navigable waters.” ECF No. 1-4 at ¶ 12. Based on the

  above reasoning, the second prong of the connection test is satisfied.

                                          IV. CONCLUSION

         For the foregoing reasons, Defendants’ Motion to Dismiss is DENIED. The Court finds

  that admiralty jurisdiction arises out of the allegations presented in this case.

         The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

  IT IS SO ORDERED.

  Newport News, Virginia
  April 27, 2020


                                                              ________________________________
                                                              UNITED STATES DISTRICT JUDGE

                                                    7
